Citation Nr: 0808058	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  06-14 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Hartford, Connecticut Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In August 2006, the veteran presented personal testimony 
during a hearing before a Decision Review Officer (DRO) at 
the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.

Information concerning the VCAA was provided to the veteran 
by the RO in correspondence dated in June 2005.  That letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that he send in any 
evidence in his possession that would support his claim.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 
20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.

The VCAA provision regarding VA's duty to assist also 
requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim and in claims for disability compensation requires that 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  See 38 C.F.R. § 
3.159.

The veteran is seeking service connection for hypertension, 
to include as secondary to his service-connected post-
traumatic stress disorder (PTSD).

Service records show that upon enlisting, the veteran 
reported in his April 1965 Report of Medical History (RMH) 
that he had a history of high or low blood pressure.  The 
examiner noted on the RMH that the veteran had hypertension 
with no medical treatment.  On the veteran's entry 
examination, a blood pressure reading of 134/70 was recorded.  
An April 4, 1968, his blood pressure was recorded as 110/76, 
and on April 5, 1968, it was 127/78.  His separation physical 
noted his blood pressure as 128/76.

During a June 1977 VA examination, his blood pressure was 
observed to be 130/80.  In January 1982, a VA examiner stated 
that the veteran had borderline hypertension.  His blood 
pressure was noted to be 160/100.  Eight days later, the 
reading was 154/88.  Follow-up readings in July 1982 included 
notations of 145/75, 130/90, and 140/85.

In July 2003, a VA treatment note indicated that the veteran 
had likely long-standing hypertension, and the veteran 
discussed starting anti-hypertensive medication.  His blood 
pressure was 186/98, and later that same day it was 165/92.  
On follow-up in August 2003, a reading of 152/100 was noted.  
In October 2004 his blood pressure was 147/79, and in 
March 2005 it was revealed to be 130/69.

On VA examination in August 2005, the veteran's blood 
pressure was 130/70.  The examiner provided a diagnosis of 
essential hypertension controlled with mild functional 
impairment.  He opined that the essential hypertension was 
not caused by or a result of PTSD.  However, he did not 
discuss whether the veteran's hypertension was aggravated by 
his PTSD.

The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (effective after October 
10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).

In order to ascertain whether the veteran's service-connected 
PTSD aggravates the veteran's claimed hypertension, an 
additional examination is necessary.  The appellant is hereby 
notified that it is his responsibility to report for any 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2007).

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1. The AMC/RO should contact the 
veteran obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
who treated the veteran for 
hypertension since March 2005.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The claims folder should be 
referred to the medical provider who 
conducted the VA examination in August 
2005. Following review of the claims 
folder, the medical provider is 
requested to provide an opinion as to 
whether it is as least as likely as not 
(50 percent probability or greater) 
that the service-connected PTSD 
aggravates hypertension in this 
veteran.  If it is determined that the 
veteran's service-connected PTSD has 
worsened his hypertension, the medical 
provider, if possible, should quantify 
the degree to which the PTSD has 
worsened the veteran's hypertension 
beyond its normal progression.  If 
quantifying the effect is not possible, 
the physician should so state. 

If the medical provider who conducted 
the August 2005 VA examination is not 
available, the claims folder should be 
referred to another qualified medical 
provider for the requested opinion.

Adequate reasons and bases for any 
opinion rendered must be provided. 

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After the development requested 
above has been completed to the extent 
possible, the AMC/RO should again 
review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





